Order entered April 29, 2013




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-12-00449-CV

                         WHITEHEAD VINCENT, Appellant

                                           V.

                  BULLDOG BATTERY CORPORATION, Appellee

                    On Appeal from the 366th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 366-04037-2011

                                       ORDER
                      Before Justices, Lang-Miers, Myers, and Lewis

      Appellant’s April 10, 2013 Second Motion for Rehearing is DENIED.

                                                  /s/   DAVID LEWIS
                                                        JUSTICE